Citation Nr: 1441833	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-42 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for gastroesophageal reflux disease (GERD), and if so, whether service connection is warranted.

2.  Entitlement to a rating in excess of 20 percent for fibromyalgia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from March 1985 to March 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2013, the Board remanded the Veteran's claims for further development.  The Veteran testified at a hearing before the undersigned Veterans Law Judge in April 2014.

The Board notes the Veteran has filed a claim for various disabilities in April 2014, many claimed as secondary to fibromyalgia.  The Board notes that many of these claims are actually for symptoms used for assigning the evaluation for the Veteran's fibromyalgia, which raises a concern of pyramiding, or appear to request service connection for disabilities that are already service connected.  Such claim has not been adjudicated by the RO, and is REFERRED to the RO for clarification and any action deemed necessary.  

The issues of entitlement to service connection for GERD and an increased rating for fibromyalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  An October 2006 rating decision denied service connection for GERD; the Veteran did not appeal that rating decision, and no new evidence pertinent to the basis of the denial of the claim was received by VA within one year from the date of that decision. 

2.  The additional evidence presented since the October 2006 rating decision provides some information that, when considered with the other evidence of record, at least triggers VA's duty to assist by providing a medical opinion.


CONCLUSIONS OF LAW

1.  The October 2006 rating decision that denied the claim of entitlement to service connection GERD is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).

2.  New and material evidence has been presented, and the claim for service connection for GERD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a rating decision dated in October 2006, the RO denied the Veteran's claim for service connection for GERD.  The Veteran did not file a timely appeal of that rating decision.  Ultimately, the October 2006 rating decision became final and no new evidence pertinent to the basis of the denial of the claim was received by VA within the remainder of the appellate period.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b); 20.302, 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

If a claim for service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence means existing evidence not previously submitted to agency  decision makers.  Material evidence means existing evidence that, by itself or   when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Also, the law is to be interpreted to enable reopening of a claim, rather than to preclude it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the October 2006 rating decision, the RO denied the Veteran's claim for service connection for GERD because the condition neither occurred in nor was caused by service.  The RO noted that the service treatment records contained no complaints pertaining to GERD. At the time of the October 2006 rating decision the evidence consisted of the Veteran's service treatment, VA treatment records, private treatment records, a VA examination report, and statements from the Veteran attributing GERD to service.  

The service treatment records documented treatment for multiple digestive complaints, to include stomach problems, epigastric discomfort and throat problems.  Clinical assessments included assessed acid peptic and pharyngitis.  Post-service private treatment from May 2005 through 2006, documented a diagnosis of GERD.  A VA examination report dated in July 2006 shows that the Veteran reported   GERD since 2005.  Symptoms included epigastric pain, scapular pain, reflux and regurgitation of stomach contents, along with nausea and vomiting.  The symptoms described occurred intermittently, as often as 3 times a week, with each occurrence lasting one hour.  The examiner diagnosed GERD and hiatal hernia.  

In November 2007, the Veteran filed an application to reopen the claim for entitlement to service connection for GERD.

Evidence added to the record since the time of the last final decision includes VA and private treatment records showing ongoing treatment for GERD and hiatal hernia.  An October 2005 esophogram revealed GERD.  The Veteran reported symptoms of acid reflux since August 2004.  The record also contains a July 2010 VA examination report that recorded a diagnosis of GERD.  The examiner opined that it was less likely as not that GERD was caused by or a result military service or related to medication for fibromyalgia. 

However, subsequent to that examination, the Veteran provided a statement and testimony asserting that digestive complaints recorded in the service treatment records were manifestations of GERD diagnosed months after discharge from service, and therefore the disability had its onset in service.   

Such evidence is new as it was not previously of record.  Moreover, as such evidence must be presumed credible for the purposes of new and material evidence analysis, the Board finds such evidence is material.  Accordingly, as new and material evidence has been submitted, the claim for service connection for GERD is reopened. 


ORDER

As new and material evidence has been presented, the claim for service connection for GERD is reopened, and to this extent only the appeal is granted.



REMAND

With respect to the claim for an increased rating for fibromyalgia, the Board notes that the Veteran last underwent a VA examination for this condition in 2010.  At the April 2014 personal hearing, the Veteran reported that symptoms associated with her fibromyalgia were worse.  Accordingly, a new examination should be scheduled.  However, the Board is concerned that some of the Veteran's symptoms of fibromyalgia may be resulting from separately service connected conditions.  In Esteban v. Brown, 6 Vet. App. 259 (1994) it was held that for purposes of determining whether the appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other conditions.  See also 38 C.F.R. § 4.14 (the evaluation of the same manifestation or disability under different diagnoses is to be avoided).  On readjudication of this issue, the AOJ must be mindful that symptoms associated with her shoulder, sacroiliitis, carpal tunnel syndrome and generalized anxiety disorder cannot be considered in evaluating her fibromyalgia.  Id.

With respect to the claim for service connection for GERD, the Veteran contends that she is entitled to service connection for GERD because digestive complaints recorded in the service treatment records were manifestations of the currently diagnosed GERD.

The service treatment records documented treatment for multiple digestive complaints, to include bowel and stomach problems, epigastric discomfort and throat problems.  Clinical assessments included assessed acid peptic and pharyngitis.  Post-service private treatment documented ongoing treatment for digestive complaints starting in 2005.  An October 2005 esophogram revealed GERD.  The Veteran reported symptoms of acid reflux since service.  
   
The Veteran underwent a VA examination in July 2010.  Following an examination of the Veteran and a review of the claims file, the examiner diagnosed GERD and opined that it was less likely as not that GERD was caused by or a result military service, because the Veteran was not treated for GERD while she was on active duty.  The examiner further noted that the Veteran's previous treatment for fibromyalgia with NSAIDs was not an etiology of reflux.  Reflux was secondary to abnormalities in the sphincter connecting the esophagus to the stomach, which could be due to hiatal hernia, obesity, Zollinger Ellison syndrome, and hyperkalemia.  The examiner stated that NSAID use in and of itself may irritate the mucosa of the gastrointestinal tract but does not cause reflux of stomach acid past the sphincter into the esophagus.  

The Board finds that while the VA examiner noted having reviewed the Veteran's claims file, the examiner did not address whether the gastrointestinal symptoms in service were early manifestations of GERD.  Thus, the Board finds that another medical opinion is necessary.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated her for GERD and fibromyalgia.  After securing the necessary release, the AOJ should request any relevant records identified that are not duplicates of those already of record.  In addition, ongoing VA treatment records dating since November 2011 should also be obtained.   If any records requested cannot be obtained, the Veteran should be notified of such.

2.  After the above has been completed to the extent possible, have the Veteran's claims file reviewed by a VA gastroenterologist.  If an examination is deemed necessary, one should be scheduled.  Following review of the claims file, the gastroenterologist should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's GERD arose during service or is otherwise etiologically related to service.  In rendering the opinion, the gastroenterologist should address whether the gastrointestinal symptoms and throat complaints noted during service represent an early manifestation of the Veteran's GERD that was diagnosed several months after discharge from service.  

3.  Schedule the Veteran for a VA fibromyalgia examination to determine the current nature and     severity of her fibromyalgia.  The claims file must be reviewed in conjunction with the examination.  All necessary studies should be completed and the results reported.  All symptomatology associated with her fibromyalgia should be reported.  

4.  After the development requested above has been completed to the extent possible, and any additional development deemed necessary has been completed, the AOJ should again review the record.  Upon readjudication of the fibromyalgia claim, the AOJ must be mindful that symptoms associated with her separately service-connected right shoulder disability, degenerative sacroiliitis, bilateral carpal tunnel syndrome, and generalized anxiety disorder cannot be considered in evaluating her fibromyalgia.  

If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals  
Department of Veterans Affairs


